DETAILED ACTION
This communication is a non-final office action on the merits on patent application 15/988656, attorney docket AA8334-US 111079-237880. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Application is assigned an effective filing date of 5/24/2018 based on application filing date, and applicant is Intel corporation.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicants argue in their response filed 12/20/2021, that the amendment to claim 14 overcomes the §112d. Examiner agrees and withdraws the §112 rejection of claim 14. 
Applicant argues that the amendment to claim 1 overcomes the §103 rejection because the art or record allegedly does not teach positioning the glass carrier above the substrate, and moving the display backplane substrate to a second position to bring the glass carrier and the display backplane substrate together. Examiner disagrees. Thothadri et al. (U.S. 2017/0358623) teaches in figure 11b and paragraph [0059 and 0073] that the receiver substrate (200) is on a pedestal (510/620) that moves in the x-y and the z direction.  It is inherent that the alignment is done before the LEDs contact the substrate and the substrate is then moved vertically into contact with the carrier substrate.  It is inherent because any x-y motion during contact would scratch or dislodge the components. Moving both carrier and pedestal would require a more complex machine, so would not be desired, if the pedestals were to move, so keeping the carrier fixed would be obvious if the pedestals were positionable. Because the new limitation is taught or made obvious in the prior art, the examiner must maintain the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thothadri et al. (U.S. 2017/0358623) in view of Fiorenza et al. (U.S. 2021/0134641, prov. application filed Feb. 17, 2017) and Henry et al. (U.S. 2018/0261582, filed Mar. 10 2017).

As for claim 1, 
Thothadri teaches in figures 3 and 10, a method of manufacturing a micro-light emitting diode (LED) display panel ([0030]), the method comprising: 
positioning a glass carrier substrate (630) above a display backplane substrate (200), the glass carrier substrate (transfer substrate [0066]) having a plurality of light-emitting diode (LED) pixel elements (110) attached to an adhesive layer (420) thereon, and; 
aligning the glass carrier substrate with the display backplane substrate and moving the display backplane substrate and the glass carrier substrate together (320) to couple at least a portion of the plurality of LED pixel elements to corresponding ones of the plurality of metal bumps (324); 
wherein moving the display backplane substrate and the glass carrier substrate together comprises moving the display backplane substrate from a first position to a second position, the second position different than the first position (this is inherent to the method of Thothadri, as discussed above.)
 while the glass carrier substrate remains in a fixed position, (Thothadri teaches that the carrier 630 can move in 3 axis or the stages (510 or 620 as shown in figure 11A) which holds the final device, can be moved vertically and/or along the y-axis [0057]).
irradiating the adhesive layer through the glass carrier substrate with a light source to release and transfer the portion of the plurality of LED pixel elements to the corresponding ones of the plurality of metal bumps ([0072]); and, subsequently, 
separating the glass carrier substrate from the display backplane substrate (328).  
Thothadri does not teach that the display backplane substrate has a plurality of metal bumps thereon.
However, Fiorenza teaches in figure 4 metallic bumps (22) on a receiver substrate (34).
It would have been obvious to one skilled in the art at the effective filing date of this application add the bumps of Fiorenza to the method of Thothadri because the bumps allow a heating step to solder the contact points and electrically connect the LED to the display circuitry. One skilled in the art would have combined these elements with a reasonable expectation of success.
Thothadri does not teach that the light source is UV light source. 
However, Henry teaches irradiating the adhesive layer through the glass carrier substrate with a UV light source to release and transfer the portion of the plurality of LED pixel elements (Henry [0041, 0143]).
It would have been obvious to one skilled in the art at the effective filing date of this application use a UV light source taught by Henry to provide the energy to release the adhesive because a laser can be narrowly focused and provide energy in a specific wavelength, which can be selected for the application. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Thothadri in view of Fiorenza and Henry makes obvious the method of claim 1, and in the combination, Thothadri teaches that the plurality of metal bumps on the display backplane substrate has a pitch that is an integer multiple of a pitch of the plurality of LED pixel elements on the glass carrier substrate (Figures 1 and 2 and [0084] of Thothadri).  

As for claim 3,
Thothadri in view of Fiorenza and Henry makes obvious the method of claim 1, wherein the at least the portion of the plurality of LED pixel elements is a less than all of the plurality of LED pixel elements (shown in figure 10), 
and the combination makes obvious positioning and aligning the glass carrier substrate above a second display backplane substrate, the glass carrier substrate having a remainder of the plurality of light-emitting diode (LED) pixel elements thereon, 
the aligning comprising moving one of the glass carrier substrate and the second display backplane substrate horizontally by a distance equal to an integer multiple of a pitch of the plurality of LED pixel elements on the glass carrier substrate; and 
transferring and bonding at least a portion of the remainder of the plurality of LED pixel elements to corresponding ones of a plurality of metal bumps of the second display backplane substrate. 
These method steps are a duplication of the steps of claim 1 to form an additional display dispensing additional LEDs from the carrier.   Therefore, it would have been obvious to one skilled in the art at the invention was made since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 4, 
Thothadri in view of Fiorenza and Henry makes obvious the method of claim 3, wherein the at least the portion of the remainder of the plurality of LED pixel elements is a less than all of the remainder of the plurality of LED pixel elements (this is inherent if any of the LEDs are transferred, as required by claim 3), the method further comprising:
 positioning and aligning the glass carrier substrate above a third display backplane substrate, the glass carrier substrate having a second remainder of the plurality App. No. 15/988,6563Examiner: BODNAR, JOHN A Docket No. AA8334-USArt Unit: 2893of light-emitting diode (LED) pixel elements thereon,
the aligning comprising moving one of the glass carrier substrate and the second display backplane substrate horizontally by a distance equal to an integer multiple of a pitch of the plurality of LED pixel elements on the glass carrier substrate; 
and transferring and bonding at least a portion of the second remainder of the plurality of LED pixel elements to corresponding ones of a plurality of metal bumps of the third display backplane substrate.
These method steps are a duplication of the steps of claim 3 to form an additional display dispensing additional LEDs from the carrier.   Therefore, it would have been obvious to one skilled in the art at the invention was made since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thothadri in view of Fiorenza and Henry and further in view of Yu et al. (U.S. 2011/0315988).

As for claim 5,
Thothadri in view of Fiorenza and Henry makes obvious the method of claim 1, but the suggested combination does not teach that the plurality of LED pixel elements is a plurality of nanowire-based LED pixel elements.  
However, Yu teaches forming a plurality of nanowire-based LED pixel elements ([0004).
It would have been obvious to one skilled in the art at the effective filing date of this application to use a nanowire structure for the devices of Thothadri because nanowires and be formed to have a high height-to-diameter ratio and be formed in the nanometer range. One skilled in the art would have combined these elements with a reasonable expectation of success.
  
As for claim 6,
Thothadri in view of Fiorenza and Henry and Yu makes obvious the method of claim 5, and in the combination, Yu teaches that at least a portion of the plurality of nanowire-based LED pixel elements comprises GaN nanowires ([0138]).

Allowable Subject Matter
Claims 12-20 are allowed.
  
As for claims 12 and 17, the prior art does not teach or make obvious 
A method of fabricating a pixel element for a micro-light emitting diode (LED) display panel, comprising forming red blue and green LEDs above a 111-silicon substrate where the blue and green LEDs comprise Gan cores above a nucleation layer, and the red LED comprises a GaInP core above a nucleation layer
Claims 13, 14, 15 and 16 depend from claim 12 and carry the same novel features.
Claims 18-20 depend from claim 17 and carry the same novel features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893